          Case 2:19-cv-00039-GEKP Document 3 Filed 01/07/19 Page 1 of 2



                           UNITED ST ATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 A~DREW R. PERRONG                                     )
 1657 The Fairway #131 Jenkintown, PA 19046            )
                                                       )
                                                      )
                     Plaintiff,                       )       Civil Action
                             vs.                      ).                No. 19-0039
                                                      )
Stars and Stripes Chimney Services LLC                )
                                                      )
Et. Al.                                               )
                       Defendants.                    )      Jury Trial Demanded


                   MOTION FOR PERMISSION TO USE ECF/EFILING

Plaintiff ANDREW R. PERRO NG respectfully moves for leave of the court to permit prose

registration for filing via ECF for the above-captioned case. Plaintiff has reviewed all applicable

requirements, local rules, and has the requisite equipment and understanding of ECF. Plaintiff

already possesses a PACER login. Plaintiff consents to electronic service of documents. Plaintiff

agrees to abide by all applicable rules and requirements concerning the use of ECF. Plaintiff

already has an ECF login and has been granted access to and used ECF responsibly in past cases

before this court, including before the Honorable Gene E.K. Pratter.

Dated: January 7, 2018


                                                                                   Andrew Perrong
                                                                                    Plaintiff Pro-Se
                                                                            1657 The Fairway #131
                                                                             Jenkintown, PA 19046
                                                                              Phone: 215-791-6957
                                                                          Facsimile: 888-329-0305
                                                                          andyperrong@gmail.com




                                                  I
           Case 2:19-cv-00039-GEKP Document 3 Filed 01/07/19 Page 2 of 2



                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA
    ANDREW R. PERRONG                                      )
    1657 The Fairway #131 Jenkintown, PA 19046             )
                                                        )
                                                       )
                      Plaintiff,                       )
                                                                 Civil Action
                              vs.                      )
                                                                           No. 19-0039
                                                       )
 Stars and Stripes Chimney Services LLC                )
                                                       )
                                                       )
 Et. AI.                                               )
                       Defendants.                     )
                                                                Jury Trial Demanded


                                     PROPOSED ORDER:


The Court has considered Plaintiffs Motion for Permission to use ECF/EFiling. Finding that

good cause exists, the Motion is GRA~TED. Plaintiff shall have the above-captioned case added

to his ECF account. The Clerk of Court is directed to add the case to Plaintiffs ECF account and

provide Plaintiff access to ECF for the above-captioned case.




Dated:
         --------


                                                                       Hon. Gene E.K. Pratter, J.




                                               2
